DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 13, & 17, the Applicant argues [Remarks: pg. 8, 2nd para. - pg. 9, 1st para.], that the prior art of record fails to teach or suggest “non-swim goggle eyeglass”.
The Office respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Refer to paragraphs 69 & 72 of Hobeika, which teaches implementing the system using sunglasses [a type of non-swim goggle] that comprise a frame and arms.  
Further, refer to figure 16 and paragraphs 78-79, which teaches that a Bluetooth and/or ANT 165 is utilized to communicate with mobile device 188 as well as utilizing cloud storage [network storage].
Refer to figures 1 & 10 and column 3 lines 36-41 & column 7 lines 12-20 of Zahn teaches, which teaches the concept of a minimally intrusive display system configured to be disposed in an eyewear on the lens of the eyewear and is disposed in the eyewear such that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the system of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α  from a forward direction, as taught by Zahn, to improve usability of the system that utilizes the display system of Hobeika, by providing the user with 
Refer to figure 3 and abstract and paragraphs 39-40 of Cheng further teaches the concept of a system that utilizes a processor that is configured to provide for a social networking system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the system of Hobeika as modified by Zahn, such that the processor is configured to provide for a social networking system, as taught by Cheng, to enhance user experience of the system of Hobeika as modified by Zahn, by incorporating additional desirable features, as one of ordinary skill in the art would appreciate. 
	Thus, Hobelka as modified by Zahn and Cheng teaches the amended independent claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 & 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika et al. (US 20140213917), in view of Zahn (US 4526473), and further in view of Cheng et al. (US 20140161322).
As to claim 1, Hobeika teaches a system [abstract & fig. 16 & 11-12], comprising: 
a non-swim goggle eyeglass comprising temples attached to lenses (sunglasses with arms) [para. 69 & 72];
a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [para. 69 & 72], the MIDS comprising: 
	a display system disposed on one of the lenses (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79]; 
	a sensor system [fig. 11 & para. 78-79] configured to provide for sensor data; 
	a wireless communications system configured to communicate wirelessly to an external system (Bluetooth® chip and/or ANT™ chip 165) [Hobeika: figs. 16 & 11 & para. 78-80]; and 
a processor (microcontroller 34) [fig. 11 & para. 78-79] configured to: 

		display, via the display system, the activity metric [para. 78-83].
Hobeika does not explicitly teach wherein the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed in an eyewear [figs. 1 & 10] utilized for skiing and swimming [col. 1 lines 10-20], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the system of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α  from a forward direction, as taught by Zahn, to improve usability of the system that utilizes the display system of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach wherein the processor is configured to provide for a social networking system. 
Cheng teaches the concept of a system [fig. 3 & abstract] that utilizes a processor [para. 40] that is configured to provide for a social networking system [para. 39].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the system of Hobeika as modified by Zahn, such that the processor is configured to provide for a social networking system, as taught by Cheng, to enhance user experience of the system of Hobeika as modified by Zahn, by incorporating additional desirable features, as one of ordinary skill in the art would appreciate. 
claim 2, Hobeika as modified by Zahn and Cheng teaches the system of claim 1, wherein the sensor system comprises an inertial measurement unit (IMU) configured to provide at least one degree of freedom measurement of a wearer's head movement, a global positioning system (GPS) configured to provide a location, or a combination thereof, as the sensor data [Hobeika: figs. 10-13 & para. 78-79 & 69].
As to claim 3, Hobeika as modified by Zahn and Cheng teaches the system of claim 1, wherein the activity metric comprises a head position, a speed, a leg position, a body position, a direction of travel, a compass heading, a location, an elapsed time, a breathing metric, or a combination thereof [Hobeika: fig. 11 & para. 78-79].
As to claim 4, Hobeika as modified by Zahn and Cheng teaches the system of claim 1, wherein the processor is configured to derive, via the activity metric [Hobeika: figs. 16-17 & para. 79-84], a quality measure for the activity metric [Hobeika: figs. 16-17 & para. 79-84], and to display the quality measure via the display system (target criteria) [Hobeika: figs. 16-17 & para. 79-84].
As to claim 6, Hobeika as modified by Zahn and Cheng teaches the system of 1, wherein the eyewear comprises a sunglasses, a ski goggles, a visor, or a combination thereof, and wherein the activity metric comprises a bicycling, a running, a walking, a skiing, a motorcycling, or a combination thereof [Zahn: col. 1 lines 10-22].
As to claim 7, Hobeika as modified by Zahn and Cheng teaches the system of claim 1, wherein the display system comprises a small display having dimensions of 20mm by 20mm or less, at least one LED light, or a combination thereof [Hobeika: figs. 10-13 & para. 70-72 & 78-79].
As to claim 8, Hobeika as modified by Zahn and Cheng teaches the system of claim 7, wherein the angle α is between 10° to 90° [Zahn: figs. 1 & 10].
As to claim 9, Hobeika as modified by Zahn and Cheng teaches the system of claim 1, wherein the processor is configured to set up the MIDS with information received wireless from the external system via the wireless communication system [Hobeika: para. 79-83].
As to claim 10, Hobeika as modified by Zahn and Cheng teaches the system of claim 9, wherein the external system comprises a cell phone, a tablet, a mobile device, or a combination thereof (mobile device 188) [Hobeika: figs. 16 & 11 & para. 78-80].
claim 11, Hobeika as modified by Zahn and Cheng teaches the system of claim 9, wherein the external system comprises a coaching/training system, a gaming system, an in-competition system, or a combination thereof [Hobeika: fig. 16 & para. 79-80].
As to claim 12, Hobeika as modified by Zahn and Cheng teaches the system of claim 9, wherein the external system comprises a mobile device, and wherein the mobile device is configured to receive data from the MIDS, transmit data to the MIDS, set up the MIDS, or a combination thereof [Hobeika: fig. 16 & para. 78-80].
As to claim 13, Hobeika teaches a non-transitory computer readable medium [abstract & fig. 16 & 11-12] comprising executable instructions which, when executed by a processor (microcontroller 34) [fig. 11 & para. 78-79], cause the processor to:
receive a sensor data [fig. 11 & para. 78-79]  from a sensor system [fig. 11 & para. 78-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear comprising non-swim goggle eyeglasses [para. 69 & 72]; 
process [fig. 11 & para. 78-79] the sensor data to derive an activity metric [para. 78-79]; 
receive, via a wireless communications system, communications from an external system (Bluetooth® chip and/or ANT™ chip 165) [Hobeika: figs. 16 & 11 & para. 78-80]; and 
display, via a display system disposed in the MIDS (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79], the activity metric [para. 78-83];
wherein the eyewear comprises eyeglasses having temples attached to lenses (sunglasses with arms) [para. 69 & 72], and wherein the display system is disposed on one of the lenses [figs. 10-13 & para. 70-72 & 78-79].
Hobeika does not explicitly teach wherein the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed in an eyewear [figs. 1 & 10], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the non-transitory computer readable medium of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α  from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the non-transitory computer readable medium of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach provide for a social networking system. 
Cheng teaches the concept of a system [fig. 3 & abstract] that utilizes a processor [para. 40] that is configured to provide for a social networking system [para. 39].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the non-transitory computer readable medium comprising executable instructions of Hobeika as modified by Zahn, such that the processor is configured to provide for a social networking system, as taught by Cheng, to enhance user experience of the sytem that utilizes processor utilized with the non-transitory computer readable medium comprising executable instructions of Hobeika as modified by Zahn, by incorporating additional desirable features, as one of ordinary skill in the art would appreciate. 
As to claim 14, Hobeika as modified by Zahn and Cheng teaches the non-transitory computer readable medium of claim 13, wherein the sensor system comprises an inertial measurement unit (IMU) configured to provide at least one degree of freedom measurement of a wearer's head movement, a global positioning system (GPS) configured to provide a location, or a combination thereof, as the sensor data [Hobeika: figs. 10-13 & para. 78-79 & 69].
As to claim 15, Hobeika as modified by Zahn and Cheng teaches the non-transitory computer readable medium of claim 13, comprising executable instructions that when executed by the processor, 
As to claim 16, Hobeika as modified by Zahn and Cheng teaches the non-transitory computer readable medium of claim 14, wherein the activity metric comprises a head position, a speed, a leg position, a body position, a direction of travel, a compass heading, a location, an elapsed time, a breathing metric, or a combination thereof [Hobeika: figs. 10-13 & para. 69 & 78-79].
As to claim 17, Hobeika teaches a method [abstract & fig. 16 & 11-12] comprising:
receiving a first sensor data [fig. 11 & para. 78-79] from a sensor system [fig. 11 & para. 78-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear comprising non-swim goggle eyeglasses (sunglasses) [para. 69 & 72]; 
processing [fig. 11 & para. 78-79] the first sensor data to derive an activity metric [para. 78-79]; 
receiving, via a wireless communications system, communications from an external system (Bluetooth® chip and/or ANT™ chip 165) [Hobeika: figs. 16 & 11 & para. 78-80]; and 
communicating the activity metric for display via a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] disposed in the MIDS [para. 78-83];
wherein the eyewear comprises eyeglasses having temples attached to lenses (sunglasses with arms) [para. 69 & 72], and wherein the display system is disposed on one of the lenses [figs. 10-13 & para. 70-72 & 78-79].
Hobeika does not explicitly teach wherein the display system is configured to be disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed in an eyewear [figs. 1 & 10], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the method of Hobeika, such that the display system is disposed in the eyewear so that the activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α  from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the method of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach providing for a social networking system. 
Cheng teaches the concept of a method [fig. 3 & abstract] that utilizes providing for a social networking system [para. 39].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hobeika as modified by Zahn, such that the method further utilizes providing for a social networking system, as taught by Cheng, to enhance user experience of the system that utilizes the method of Hobeika as modified by Zahn, by incorporating additional desirable features, as one of ordinary skill in the art would appreciate. 
As to claim 18, Hobeika as modified by Zahn and Cheng teaches the method of claim 17, wherein the processing, the communicating, or a combination thereof, is performed by a cloud-based system [Hobeika: para. 79-80] communicatively coupled to the external system.
As to claim 19, Hobeika as modified by Zahn and Cheng teaches the method of claim 17, wherein the external system comprises a cell phone, a tablet, a mobile device, or a combination thereof (mobile device 188) [Hobeika: figs. 16 & 11 & para. 78-80].
As to claim 20, Hobeika as modified by Zahn and Cheng teaches the method of claim 17 wherein the sensor system comprises an inertial measurement unit (IMU) configured to provide at least one degree of freedom measurement of a wearer's head movement a global positioning system (GPS) configured to provide a location, or a combination thereof, as the sensor data [Hobeika: figs. 10-13 & para. 78-79 & 69].
claim 21, Hobeika as modified by Zahn and Cheng teaches the system of claim 1, wherein the wireless communication system comprises a receiver (Bluetooth and/or ANT 165) [Hobeika: fig. 16 & para. 79] that receives a transmission of information entered via a cell phone (mobile device 188) [Hobeika: fig. 16 & para. 79].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/DAVID TUNG/Primary Examiner, Art Unit 2694